Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicant's arguments filed 1/14/2022 have been fully considered, and are persuasive in light of the present claim amendments. However, after further search and consideration, a new grounds of rejection based upon an updating mapping of Marchese, as well as the teachings of Bonczkowski (US-9485145-B1) and newly cited reference Orady (US-20090094365-A1) has been made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 11, 13 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchese (US-20070237141-A1) in view of Sun (Sun, Yuan and E. Belding-Royer. “Dynamic Address Configuration in Mobile Ad hoc Networks.” (Year: 2003)), Bonczkowski (US-9485145-B1), and Orady (US-20090094365-A1).
	Regarding claim 1, Marchese shows a computer-implemented method comprising: 	providing, via a first computing device (Fig. 8, “scanner”) connected to a network, one or more network requests to a second computing device (Fig. 8, “device”) connected to the network, wherein each of the one or more network requests include, in association with a particular computing device, an IP address (Fig. 8, where the scanner request is sent to “192.168.0.202”) and a predefined identification indicator (Fig. 8, where the scanner’s request also includes the indicator “getparam.cgi”), wherein the predefined indicator includes a portion of each of the one or more network requests that designates the one or more network requests as a request for identification information associated with the particular computing device (the “getparam” request of Fig. 8 being used to obtain multiple pieces of addressing information, see [20,36], and the addressing information information discussed in [40-47]; 	receiving, from the second computing device, identification information associated with the second computing device in response to at least one network request of the one or more network requests (Fig. 8, see “Device responds with the following data”), wherein the identification information associated with the second computing device includes including an IP address assigned to the second computing device, wherein the IP address assigned to the second computing device is assigned in response to connecting the second computing device to the network ([4] and Fig. 8, “IP address  192.168.0.202”), wherein receiving, from the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the IP address use with the automatic provisioning and updating of IP addresses as suggested by Sun in order to enable flexible network creation and to avoid IP address collisions.	Marchese in view of Sun do not show a display including a configuration window and a configuration file of the second computing device.	Bonczkowski shows a display including a configuration window (col. 7 lines 38-41, col. 8 lines 35-48, col. 12 lines 5-15) and a configuration file of the second computing device (col. 13 line 45 – col. 14 line 17 discussing “known component fingerprints”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network information gathering functionality of Marchese in view of Sun with the information storage and display functionality of Bonczkowski in order to 
Regarding claim 2, Marchese in view of Sun, Bonczkowski, and Orady show claim 1, further comprising: before the second computing device is connected to the network, assigning an IP address to the second computing device (Sun, Abstract, and pg. 3, Section 3.2, right column).
Regarding claim 3, Marchese in view of Sun, Bonczkowski, and Orady show wherein the IP address assigned to the second computing device is unknown to the first computing device when the IP address is assigned to the second computing device (Marchese, [34], see “a possible device located at an IP address”).
Regarding claim 4, Marchese in view of Sun, Bonczkowski, and Orady show wherein the one or more requests include one or more HTTP requests (Marchese, [34], see “attempt an HTTP request to a particular IP address”).
Regarding claim 6, Marchese in view of Sun, Bonczkowski, and Orady further show wherein providing the one or more network requests includes providing a plurality of network requests iterating through a plurality of IP addresses (Marchese, [36] see “this loop is repeated”).
	Regarding claim 7, Marchese in view of Sun, Bonczkowski, and Orady further show wherein the predefined identification indicator (Marchese, [48]) is specific to one or more computing device vendors (Marchese, [3, 42-46]).
	Regarding claims 8 and 15, the limitations of said claims are addressed in the analysis of claim 1.
	Regarding claims 9 and 16, the limitations of said claims are addressed in the analysis of claim 2.
	Regarding claims 10 and 17, the limitations of said claims are addressed in the analysis of claim 3.
	Regarding claims 11 and 18, the limitations of said claims are addressed in the analysis of claim 4.
	Regarding claims 13 and 20, the limitations of said claims are addressed in the analysis of claim 6.
	Regarding claims 14, the limitations of said claims are addressed in the analysis of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442